         Case 1:21-cv-00410-DKC Document 31 Filed 07/29/21 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



CHAMBER OF COMMERCE OF THE
UNITED STATES OF AMERICA, et al.,

                            Plaintiffs,
                                                 No. 1:21-cv-410-DKC
v.

PETER FRANCHOT,

                            Defendant.



              PLAINTIFFS’ CROSS-MOTION FOR SUMMARY JUDGMENT

       Plaintiffs the Chamber of Commerce of the United States of America, Internet

Association, NetChoice, and the Computer & Communications Industry Association (collec-

tively, plaintiffs) respectively cross-move for summary judgment under Federal Rule of Civil

Procedure 56 against Defendant Peter Franchot on Counts I-IV of the Amended Complaint

(Dkt. 25) for the reasons stated more fully in plaintiffs’ accompanying memoranda of law. In

support of their cross-motion for summary judgment, plaintiffs state as follows:

       1. This action seeks a declaration and injunction against enforcement of the Maryland

Digital Advertising Gross Revenues Tax, enacted by the General Assembly as House Bill 732

and amended by Senate Bill 787 and codified as Maryland Code Tax-Gen. title 7.5 (the Act).

The Act is preempted by the Internet Tax Freedom Act (Count I), violates the Commerce

Clause of the United States Constitution (Count II), violates the Due Process Clause of the

United States Constitution (Count III), and, with respect to the law’s pass-through pro-

hibition, violates the Commerce Clause and the First Amendment of the United States


                                             1
         Case 1:21-cv-00410-DKC Document 31 Filed 07/29/21 Page 2 of 3



Constitution (Count IV). See Amended Compl. ¶¶ 76-96.

       2. Plaintiffs are entitled to summary judgment on their claim of preemption under the

Internet Tax Freedom Act (ITFA). ITFA preempts any charge imposed in a discriminatory

manner on electronic commerce. 47 U.S.C. § 151 note (ITFA) § 1101(2)(A). Maryland has

imposed a discriminatory charge within the meaning of ITFA, subjecting advertising services

delivered over the internet to an onerous charge not imposed on “similar” advertising

services published through other means.

       3. Plaintiffs are entitled to summary judgment on their claim that the Act violates the

Commerce Clause. The Act discriminates against interstate commerce both facially and in

practical effect, and it punishes and burdens extraterritorial conduct.

       4. Plaintiffs are entitled to summary judgment on their claim that the Act violates the

Due Process Clause because the Act in effect imposes economic sanctions on the basis of

conduct occurring in other States.

       5. Plaintiffs are entitled to summary judgment on their claim that the Act’s pass-

through prohibition violates the Commerce Clause and/or the First Amendment. By barring a

payer from “directly pass[ing] on the cost of the tax” to a downstream market participant “by

means of a separate fee, surcharge, or line item” on an invoice or bill (Tax-Gen. § 7.5-102(c)),

it either prohibits speech based upon its content or otherwise regulates extraterritorial

conduct and discriminates against out-of-state purchasers.

       For the foregoing reasons, together with those stated more fully in the accompanying

memorandum of law, the Court should grant plaintiffs’ cross-motion and enter summary

judgment in their favor on each count of the Amended Complaint.




                                               2
        Case 1:21-cv-00410-DKC Document 31 Filed 07/29/21 Page 3 of 3



Dated: July 29, 2021                    Respectfully submitted,

                                        /s/ Michael B. Kimberly
                                        Michael B. Kimberly (No. 19086)
                                        Paul W. Hughes (No. 28967)
                                        Stephen P. Kranz*
                                        Sarah P. Hogarth*
                                          McDermott Will & Emery LLP
                                          500 North Capitol Street NW
                                          Washington, DC 20001
                                          mkimberly@mwe.com
                                          (202) 756-8000

                                        Attorneys for All Plaintiffs

                                        Tara S. Morrissey*
                                        Jennifer B. Dickey*
                                          U.S. Chamber Litigation Center
                                          1615 H Street NW
                                          Washington, DC 20062
                                          tmorrissey@uschamber.com
                                          (202) 463-5337

                                        Attorneys for the Chamber of Commerce
                                        of the United States of America

                                         * admitted pro hac vice
